DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are pending and are currently under consideration for patentability under 37 CFR 1.104. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

driver in Claims 2-4;
sensor in Claims 6-8;
optical path device in Claim 6; and
light source controller for controlling in Claims 6 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a band pass filter, disposed upstream of said measurement sensor, for receiving light emitted by the semiconductor light source and reflected by 
Claim 9 recites “the wavelength cut-off filter component is a wavelength cut-off filter of a plate shape disposed between the semiconductor light source and the optical path device.”  There is insufficient antecedent basis for “the wavelength cut-off filter component” in the claim.  Moreover, in view of the above discussion as to Claim 8, it is unclear if Claim 9 is intended to introduce a new element of a cut-off filter or if Claim 9 intends to somehow further limit the band pass filter.  For the purposes of examination, the former is assumed.  Appropriate clarification should be provided in the next response.  Applicant should either amend Claim 8 to further include a wavelength cut-off filter component or amend Claim 9 to further recite a wavelength cut-off filter component including a plate shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (US PG PUB 2009/0306478; hereinafter “Mizuyoshi”) in view of Ozawa et al. (US PG PUB 2011/0237894; hereinafter “Ozawa”).
As to Claim 1, Mizuyoshi discloses a light source apparatus for supplying a light guide device of an endoscope with light, comprising: 
a fluorescent type of a green semiconductor light source, having a blue excitation light source device (e.g., blue LD 334, Fig. 26, paragraph [0217]) and green emitting phosphor (e.g., phosphor portion 348, Fig. 26, paragraph [0222]), said blue excitation light source device emitting blue excitation light having a peak wavelength of 445nm (e.g., paragraph [0222]), said green emitting phosphor being excited by said blue excitation light for emitting green fluorescence of a green wavelength range (e.g, paragraph [0222]);
a red semiconductor light source for emitting red light of a red wavelength range (e.g., infrared LD 336, paragraph [0215], [0222]);
a first dichroic filter having a short pass or long pass characteristic, which couples a light path of mixed light of said blue excitation light and said green fluorescence from said green semiconductor light source with a light path of said red light from said red semiconductor light source (e.g., 352, Fig. 26, paragraph [0220], whereby coupled blue excitation light, red light and green fluorescence light results at 330 as white light that becomes illumination light, paragraph [0217]).
Mizuyoshi does not appear to specifically disclose a first blue semiconductor light source for emitting first blue light; a second blue semiconductor light source for emitting second blue light having a shorter wavelength than said first blue light.  It follows Mizuyoshi does not then disclose a third dichroic filter having a short pass or long pass characteristic, which couples a light path of said first blue light from said first blue semiconductor light source with a light path of said second blue light from said second blue semiconductor light source; and a second dichroic filter having a short pass or long pass characteristic, which couples a light path of mixed light of said blue excitation light, said green fluorescence, and said red light from said first dichroic filter with a light path of mixed light of said first blue light and said second blue light from said third dichroic filter, wherein said second dichroic filter outputs said first blue light, said second blue light, said green fluorescence, and said red light toward said light guide device, and outputs said blue excitation light in a direction away from said light guide device.
However, as discussed in Mizuyoshi at paragraph [0006], it was known in the art at the time of the claimed invention that in a light source device for use in the endoscope filed, illumination light for diagnosis under light in a specific wavelength band may be required in addition to obtaining white light having high color rendering properties.  In a technique called a spectral diagnostics in the endoscope filed, a new blood vessel, which is generated in a mucous membrane layer or an underlying layer of a mucous membrane, is observed using the light in the specific wavelength band so as to determine if there is cancer.  Illumination light used for observation has a larger scattering characteristic as the wavelength becomes short.  Therefore, information about a relatively shallow layer can be obtained with a short wavelength, and Mizuyoshi at paragraph [0006]). 
Mizuyoshi goes on to describe in case of imaging using this solid-state imaging device 115, at the time of normal endoscopic diagnosis in which observation is made by irradiating white illumination light within the body cavity, the control section 29 turns on an output of a laser beam from the blue laser light source 133 shown in FIG. 8 and turns off the near-ultraviolet laser light source 135 or blocks the output with a shutter. In this case, the white illumination light generated by the laser beam from the blue laser light source 133 and the light emitted by excitation of the first wavelength conversion member of the wavelength conversion member 145 is irradiated to the body to be inspected. Moreover, when spectral diagnostics is performed with the endoscope apparatus 101, the control section 29 turns on the output of the near-ultraviolet laser light source 135 so as to irradiate green light and blue light to a body to be inspected. Then, reflected light from the body to be inspected to which narrowband green light and blue light are irradiated simultaneously is imaged to generate a pseudo color image for spectral diagnostics. For example, the pseudo color image is generated by converting a green detection signal (reflected light component of narrowband green light) obtained by the imaging device 115 into a red color tone and converting a blue detection signal into blue and green color tones. With this pseudo color image, a surface microstructure (for example, a microstructure of a capillary vessel or a mucous membrane) of a surface layer of a body to be inspected can be clearly observed. For example, drawing of pit Mizuyoshi at paragraph [0159]).
In the same field of endeavor, Ozawa is directed to providing special light observation in an endoscope apparatus to visualize living body information that cannot be obtained from an ordinary observation image (paragraph [0005]). For example, a lesion and a fine structure of new blood vessels formed in a mucosa layer or a mucosa lower layer can be observed under special light conditions (e.g., paragraph [0005]).  Ozawa teaches a light source apparatus for generating illumination light for an endoscope for performing image processing. According to paragraphs [0029] – [0031] of Ozawa, the light source apparatus 43 is equipped with a blue laser light source (semiconductor light-emitting device, white illumination light source) 47 having a center wavelength 445 nm and an violet laser light source (semiconductor light-emitting device, special light source) 49 having a center wavelength 405 nm. Light emitting operations of the light sources 47 and 49 are controlled individually by a light source control section 51, whereby the light quantity ratio between light emitted from the blue laser light source 47 and light emitted from the violet laser light source 49 can be changed in a desired manner. The center emission wavelength of the special light source should be in a range of 370 to 470 nm. The lower limit value 370 nm facilitates acquisition of a semiconductor light-emitting device on the market. The upper limit value 470 nm makes it possible to produce illumination light in a wavelength range that is suitable for narrow-band light observation with emphasis on a fine structure of a surface layer of mucosa 
Examiner also notes, first and second light sources in Ozawa also cooperate with (a) phosphor(s) to emit fluorescent light, as in Mizuyoshi (paragraph [0033] of Ozawa).
In view of the above discussion, Ozawa teaches a first blue semiconductor light source for emitting first blue light (e.g., 47, Fig. 1, paragraph [0029], which can be a laser light source or an LED per paragraph [0031], noted above);
a second blue semiconductor light source for emitting second blue light having a shorter wavelength than said first blue light (e.g., 49, Fig. 1, paragraph [0029], which can be a laser light source or an LED per paragraph [0031], noted above);
a coupler (e.g., combiner 53, Fig. 1, paragraph [0032], which states multiplexer 53 is not structurally limiting), which couples a light path of said first blue light from said first blue semiconductor light source with a light path of said second blue light from said second blue semiconductor light source.
prima facie obvious to one having ordinary skill in the art to provide the first and second blue light sources as taught by Ozawa and the light therefrom to the illumination light as disclosed in Mizuyoshi for the advantage of improved image contrast for viewing blood vessels and improving color tone in the illumination light (paragraph [0034] of Ozawa), a theme common to both Mizuyoshi and Ozawa.
It would have been prima facie obvious to one having ordinary skill in the art to use a dichroic filter having short or long pass characterization such as those disclosed in Mizuyoshi as the combiner in Ozawa since the first and second blue lights in Ozawa can be LEDs just like the light sources in Mizuyoshi and since dichroic filters were well known in the art.  It would have been obvious to one of ordinary skill in the art to replace the multiplexer with dichroic filter known to combine light, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
The combination of Mizuyoshi and Ozawa results in the blue excitation light source device emitting blue excitation light of Mizuyoshi (which has wavelength between 400 and 550 nm (e.g., paragraph [0223]) is between a center wavelength of the first blue light of Ozawa (which is 445 nm per paragraph [0034]) and a center wavelength of the second blue light of Ozawa (which is 405 nm per paragraph [0034), as required by Claim 1.
Since the ultimate goal is to provide special light conditions for an endoscope for observation, the light from Ozawa would need to be combined with the light from Mizuyoshi as illumination light.  Therefore, the combination also results in having a Mizuyoshi with a light path of mixed light of the first blue light and the second blue light from the third dichroic filter as set forth in the combination with Ozawa, such that this dichroic filter, responsible for combining the illumination light outputs the first blue light, the second blue light, the green fluorescence, and the red light toward a light guide device.  
Mizuyoshi discloses at paragraph [0233] outputting the blue excitation light in a direction away from said light guide device, meeting the remainder of the claim limitation.  That is, Mizuyoshi discloses removal of the blue excitation light from the light path (See, paragraph [0233] which acknowledges the dichroic mirror 352 … may be a mirror which reflects the blue excitation light emitted from the blue LD 334) and the combination of the light of Mizuyoshi with the light of Ozawa is combined together for illumination with the blue excitation light removed.  Both Mizuyoshi and Ozawa recognize the special conditions of light for blood vessel investigation and observation and would recognize how to improve contrast in an image and how to modify wavelengths directed at structures under observation.
As to Claim 2, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  
Mizuyoshi further discloses a driver for simultaneously driving said first blue semiconductor light source and said green semiconductor light source to output mixed light of said first blue light and said green fluorescence, or simultaneously driving said (Both Mizuyoshi and Ozawa disclose drivers for the light sources, Mizuyoshi at least at paragraph [0215] and Ozawa at paragraph [0095]).
As to Claim 3, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  
Mizuyoshi further discloses a driver for alternately driving said first blue semiconductor light source and said green semiconductor light source sequentially to output said first blue light and said green fluorescence, or alternately driving said second blue semiconductor light source and said green semiconductor light source sequentially to output said second blue light and said green fluorescence, for vessel enhancement imaging (Both Mizuyoshi and Ozawa disclose drivers for the light sources, Mizuyoshi at least at paragraph [0215] and Ozawa at paragraph [0095]).
As to Claim 4, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  
Mizuyoshi further discloses a driver, connected to said first and/or second blue semiconductor light source and said green semiconductor light source, and changeable between simultaneous lighting and field sequential lighting; wherein in said simultaneous lighting, said driver simultaneously drives said first blue semiconductor light source and said green semiconductor light source to output mixed light of said first blue light and said green fluorescence, or simultaneously drives said second blue semiconductor light source and said green semiconductor light source to output mixed light of said second blue light and said green fluorescence, for vessel enhancement (e.g., paragraph [0215] of Mizuyoshi, whereby both Mizuyoshi and Ozawa disclose drivers for the light sources, Mizuyoshi at least at paragraph [0215] and Ozawa at paragraph [0095]);
in said field sequential lighting, said driver alternately drives said first blue semiconductor light source and said green semiconductor light source sequentially to output said first blue light and said green fluorescence, or alternately drives said second blue semiconductor light source and said green semiconductor light source sequentially to output said second blue light and said green fluorescence, for vessel enhancement imaging (e.g., paragraph [0196] of Mizuyoshi, whereby both Mizuyoshi and Ozawa disclose drivers for the light sources, Mizuyoshi at least at paragraph [0215] and Ozawa at paragraph [0095]).
As to Claim 5, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  
Ozawa is relied upon for teaching the first and second light sources and Ozawa further teaches said first blue semiconductor light source emits said first blue light with a peak wavelength of 430 nm or 460 nm, and said second blue semiconductor light source emits said second blue light with a peak wavelength of 405 nm (e.g., paragraph [0029]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the first and second blue light sources as taught by Ozawa and the light therefrom to the illumination light as disclosed in Mizuyoshi for the advantage of improved image contrast for viewing blood vessels and improving color tone in the (paragraph [0034] of Ozawa), a theme common to both Mizuyoshi and Ozawa.
As to Claim 12, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.
Mizuyoshi further discloses wherein said blue excitation light source device is a light emitting diode (e.g., blue LD 334, Fig. 26, paragraph [0217]).
As to Claim 13, Mizuyoshi discloses an endoscope system including an endoscope having a light guide device for guiding light, and a light source apparatus for supplying said light guide device with said light (e.g., Fig. 1), said endoscope system comprising: said light source apparatus including: 
a fluorescent type of a green semiconductor light source, having a blue excitation light source device (e.g., blue LD 334, Fig. 26, paragraph [0217]) and green emitting phosphor (e.g., phosphor portion 348, Fig. 26, paragraph [0222]), said blue excitation light source device emitting blue excitation light having a peak wavelength of 445nm (e.g., paragraph [0222]), said green emitting phosphor being excited by said blue excitation light for emitting green fluorescence of a green wavelength range (e.g, paragraph [0222]);
a red semiconductor light source for emitting red light of a red wavelength range (e.g., infrared LD 336, paragraph [0215], [0222]);
a first dichroic filter having a short pass or long pass characteristic, which couples a light path of mixed light of said blue excitation light and said green fluorescence from said green semiconductor light source with a light path of said red light from said red semiconductor light source (e.g., 352, Fig. 26, paragraph [0220], whereby coupled blue excitation light, red light and green fluorescence light results at 330 as white light that becomes illumination light, paragraph [0217]).
Mizuyoshi does not appear to specifically disclose a first blue semiconductor light source for emitting first blue light; a second blue semiconductor light source for emitting second blue light having a shorter wavelength than said first blue light.  It follows Mizuyoshi does not then disclose a third dichroic filter having a short pass or long pass characteristic, which couples a light path of said first blue light from said first blue semiconductor light source with a light path of said second blue light from said second blue semiconductor light source; and a second dichroic filter having a short pass or long pass characteristic, which couples a light path of mixed light of said blue excitation light, said green fluorescence, and said red light from said first dichroic filter with a light path of mixed light of said first blue light and said second blue light from said third dichroic filter, wherein said second dichroic filter outputs said first blue light, said second blue light, said green fluorescence, and said red light toward said light guide device, and outputs said blue excitation light in a direction away from said light guide device.
However, as discussed in Mizuyoshi at paragraph [0006], it was known in the art at the time of the claimed invention that in a light source device for use in the endoscope filed, illumination light for diagnosis under light in a specific wavelength band may be required in addition to obtaining white light having high color rendering properties.  In a technique called a spectral diagnostics in the endoscope filed, a new blood vessel, which is generated in a mucous membrane layer or an underlying layer of a mucous membrane, is observed using the light in the specific wavelength band so as to determine if there is cancer.  Illumination light used for observation has a larger Mizuyoshi at paragraph [0006]). 
Mizuyoshi goes on to describe in the case of imaging using this solid-state imaging device 115, at the time of normal endoscopic diagnosis in which observation is made by irradiating white illumination light within the body cavity, the control section 29 turns on an output of a laser beam from the blue laser light source 133 shown in FIG. 8 and turns off the near-ultraviolet laser light source 135 or blocks the output with a shutter. In this case, the white illumination light generated by the laser beam from the blue laser light source 133 and the light emitted by excitation of the first wavelength conversion member of the wavelength conversion member 145 is irradiated to the body to be inspected. Moreover, when spectral diagnostics is performed with the endoscope apparatus 101, the control section 29 turns on the output of the near-ultraviolet laser light source 135 so as to irradiate green light and blue light to a body to be inspected. Then, reflected light from the body to be inspected to which narrowband green light and blue light are irradiated simultaneously is imaged to generate a pseudo color image for spectral diagnostics. For example, the pseudo color image is generated by converting a green detection signal (reflected light component of narrowband green light) obtained by the imaging device 115 into a red color tone and converting a blue detection signal into blue and green color tones. With this pseudo color image, a surface microstructure (for Mizuyoshi at paragraph [0159]).
In the same field of endeavor, Ozawa is directed to providing special light observation in an endoscope apparatus to visualize living body information that cannot be obtained from an ordinary observation image (paragraph [0005]). For example, a lesion and a fine structure of new blood vessels formed in a mucosa layer or a mucosa lower layer can be observed under special light conditions (e.g., paragraph [0005]).  Ozawa teaches a light source apparatus for generating illumination light for an endoscope for performing image processing. According to paragraphs [0029] – [0031] of Ozawa, the light source apparatus 43 is equipped with a blue laser light source (semiconductor light-emitting device, white illumination light source) 47 having a center wavelength 445 nm and an violet laser light source (semiconductor light-emitting device, special light source) 49 having a center wavelength 405 nm. Light emitting operations of the light sources 47 and 49 are controlled individually by a light source control section 51, whereby the light quantity ratio between light emitted from the blue laser light source 47 and light emitted from the violet laser light source 49 can be changed in a desired manner. The center emission wavelength of the special light source should be in a range of 370 to 470 nm. The lower limit value 370 nm facilitates acquisition of a semiconductor light-emitting device on the market. The upper limit value 470 nm makes 
Examiner also notes, first and second light sources in Ozawa also cooperate with a phosphor to emit fluorescent light, as in Mizuyoshi (paragraph [0033] of Ozawa).
In view of the above discussion, Ozawa teaches a first blue semiconductor light source for emitting first blue light (e.g., 47, Fig. 1, paragraph [0029], which can be a laser light source or an LED per paragraph [0031], noted above);
a second blue semiconductor light source for emitting second blue light having a shorter wavelength than said first blue light (e.g., 49, Fig. 1, paragraph [0029], which can be a laser light source or an LED per paragraph [0031], noted above);
a coupler (e.g., combiner 53, Fig. 1, paragraph [0032], which states multiplexer 53 is not structurally limiting), which couples a light path of said first blue 
It would have been prima facie obvious to one having ordinary skill in the art to provide the first and second blue light sources as taught by Ozawa and the light therefrom to the illumination light as disclosed in Mizuyoshi for the advantage of improved image contrast for viewing blood vessels and improving color tone in the illumination light (paragraph [0034] of Ozawa), a theme common to both Mizuyoshi and Ozawa.
It would have been prima facie obvious to one having ordinary skill in the art to use a dichroic filter having short or long pass characterization such as those disclosed in Mizuyoshi as the combiner in Ozawa since the first and second blue lights in Ozawa can be LEDs just like the light sources in Mizuyoshi and since dichroic filters were well known in the art.  It would have been obvious to one of ordinary skill in the art to replace the multiplexer with dichroic filter known to combine light, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.
The combination of Mizuyoshi and Ozawa results in the blue excitation light source device emitting blue excitation light of Mizuyoshi (which has wavelength between 400 and 550 nm (e.g., paragraph [0223]) is between a center wavelength of the first blue light of Ozawa (which is 445 nm per paragraph [0034]) and a center wavelength of the second blue light of Ozawa (which is 405 nm per paragraph [0034), as required by Claim 1.
Ozawa would need to be combined with the light from Mizuyoshi as illumination light.  Therefore, the combination also results in having a second dichroic filter having a short pass or long pass characteristic, which couples a light path of all of the light used for illumination and the various illumination conditions; that is, the mixed light of blue excitation light, the green fluorescence, and the red light from the first dichroic filter as set forth in Mizuyoshi with a light path of mixed light of the first blue light and the second blue light from the third dichroic filter as set forth in the combination with Ozawa, such that this dichroic filter, responsible for combining the illumination light is such that it outputs the first blue light, the second blue light, the green fluorescence, and the red light toward a light guide device.  
Mizuyoshi discloses outputting the blue excitation light in a direction away from said light guide device, meeting the remainder of the claim limitation.  That is, Mizuyoshi discloses removal of the blue excitation light from the light path (See, paragraph [0233] which acknowledges the dichroic mirror 352 … may be a mirror which reflects the blue excitation light emitted from the blue LD 334) and the combination of the light of Mizuyoshi with the light of Ozawa is combined together for illumination with the blue excitation light removed.  Both Mizuyoshi and Ozawa recognize the special conditions of light for blood vessel investigation and observation and would recognize how to improve contrast in an image and how to modify wavelengths directed at structures under observation.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (US PG PUB 2009/0306478; hereinafter “Mizuyoshi”) in view of Ozawa et al. (US PG PUB 2011/0237894; hereinafter “Ozawa”) as applied above to Claim 1 and further in view of Takahashi (US PG PUB 2008/0283770; hereinafter “Takahashi”).
As to Claim 6, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  
Mizuyoshi and Ozawa do not appear to disclose a measurement sensor for measuring a light amount of said first or second blue light or said green fluorescence emitted by at least one of said first and second blue semiconductor light sources and green semiconductor light source; an optical path device for guiding part of said first or second blue light or said green fluorescence to said measurement sensor; a light source controller for controlling power supplied to said first or second blue or green semiconductor light source according to a measurement result of said measurement sensor.
Takahashi is directed to an illumination light detecting optical system that is used for an optical apparatus comprises a light emitting element which emits excitation light; an insertion part of a long-narrow-shape; a fluorescence luminescence component; an excitation light guide which leads the excitation light emitted from the light emitting element to the fluorescence luminescence component; and a light detecting portion which detects return light of fluorescence luminescence component which is a part of the illumination light (Abstract).  More specifically, Takahashi measures fluorescence luminescence intensity to monitor degradation in light amount thereof and controls the excitation light source according to the measurement (e.g., paragraph [0028]).  Takahashi teaches a measurement sensor (e.g., 53a, Fig. 15) for measuring a light amount of fluorescence (e.g., green fluorescence of the Mizuyoshi/Ozawa combination) emitted by the semiconductor light source (e.g., paragraph [0103] – [0105]); 
an optical path device (e.g., 71, Fig. 15) for guiding part of said first or second blue light or said green fluorescence to said measurement sensor (e.g., paragraph [0108]);
a light source controller (e.g., 50”, Fig. 15) for controlling power supplied to said first or second blue or green semiconductor light source according to a measurement result of said measurement sensor (e.g., paragraph [0106], [0109], [0110]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the detection means taught by Takahashi for the advantage of detecting degradation in the fluorescence amount and also to adjust the excitation light accordingly.
As to Claim 7, Mizuyoshi and Ozawa and Takahashi teach the light source apparatus as defined in Claim 6.
Takahashi is relied upon for teaching the measurement sensor and Takahashi teaches wherein said measurement sensor and said optical path device are associated with the semiconductor light source, and said light source controller adjusts said power supplied to the excitation light source device according to the measurement result (e.g., paragraph [0106], [0109], [0110]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the detection means taught by Takahashi for the advantage of detecting 
As to Claim 8, Mizuyoshi and Ozawa and Takahashi teach the light source apparatus as defined in Claim 7.
Mizuyoshi and Ozawa do not appear to disclose a band pass filter as defined in Claim 8.
Takahashi teaches a band pass filter (e.g., 74, Fig. 15), disposed upstream of said measurement sensor, for receiving light emitted by the semiconductor light source and reflected by said optical path device, and cutting off light with a wavelength different from said green wavelength range of said green fluorescence (e.g. paragraph [0104], [0105]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the detection means taught by Takahashi for the advantage of detecting degradation in the fluorescence amount and also to adjust the excitation light accordingly.
As to Claim 9, Mizuyoshi and Ozawa and Takahashi teach the light source apparatus as defined in Claim 7.
Mizuyoshi and Ozawa do not appear to disclose plate shape filter as defined in Claim 9.
Takahashi teaches the wavelength cut-off filter component is a wavelength cut-off filter of a plate shape disposed between the semiconductor light source and the optical path device (e.g., 76, Fig. 15, paragraph [0104], [0105]).
prima facie obvious to one having ordinary skill in the art to provide the detection means taught by Takahashi for the advantage of detecting degradation in the fluorescence amount and also to adjust the excitation light accordingly.
As to Claim 10, Mizuyoshi and Ozawa and Takahashi teach the light source apparatus as defined in Claim 6.
Takahashi is relied upon for teaching the optical path device and Takahashi teaches wherein said optical path device includes a transparent glass plate, disposed downstream of a semiconductor light source, for reflecting part of the fluorescence by Fresnel reflection, to guide the part to the sensor (e.g., paragraph [0104]).
It would have been prima facie obvious to one having ordinary skill in the art to provide the detection means taught by Takahashi for the advantage of detecting degradation in the fluorescence amount and also to adjust the excitation light accordingly.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyoshi (US PG PUB 2009/0306478; hereinafter “Mizuyoshi”) in view of Ozawa et al. (US PG PUB 2011/0237894; hereinafter “Ozawa”) as applied above to Claim 1 and further in view of Sugiyama (US PG PUB 2011/0116253; hereinafter “Sugiyama”).  
As to Claim 11, Mizuyoshi and Ozawa teach the light source apparatus as defined in Claim 1.  Mizuyoshi and Ozawa do not appear to specifically disclose a rotatable disk having said green emitting phosphor formed on a surface thereof.  It follows Mizuyoshi and Ozawa do not disclose wherein said blue excitation light source 
However, rotatable disks having phosphors thereon were well known in the art at the time of the claimed invention.  For example, paragraphs [0008] and [0009] of Sugiyama describes a conventional light source apparatus includes the phosphor wheel 91; a motor 94 rotating the phosphor wheel 91; and a semiconductor light source 95 such as a laser diode emitting ultraviolet light. The phosphor wheel 91 described in the background section includes a red phosphor layer 92 a, a green phosphor layer 92 b and a blue phosphor layer 92 c on a transparent substrate such as a silica glass substrate so that each area of the phosphor layers 92 a, 92 b and 92 c is equally divided by boundary lines 93 a, 93 b and 93 c, which intersect with a rotational axis of the phosphor wheel 91. The semiconductor light source 95 is located adjacent to the phosphor wheel 91.  When the phosphor wheel 91 is rotated at a high speed (e.g. 3,600 rpm) by the motor 94, the red phosphor layer 92 a, the green phosphor layer 92 b and the blue phosphor layer 92 a are excited by the ultraviolet light emitted from the semiconductor light source 95, and therefore the semiconductor light source 95 may emit white light via the phosphor wheel 91 due to an additive color mixture. In this case, because the semiconductor light source 95 can emit the ultraviolet light toward the phosphor wheel 91 at a specific position, the conventional light source apparatus may prevent the semiconductor light source 95 from causing a color variation around a light distribution pattern.
More specifically, Sugiyama discloses a light source 10 including a semiconductor light source and a phosphor wheel 1 which is configured to wavelength-(e.g., paragraph [0047]).  Accordingly, Sugiyama discloses a rotatable disk (e.g., 1, Fig. 2a, 2b, paragraph [0047]) having said green emitting phosphor formed on a surface thereof (e.g., 2b, Fig. 2c paragraph [0049]); wherein the excitation light source device (e.g., 5, Fig. 2a, 2b; which is blue in Mizuyoshi) emits the excitation light toward the rotatable disk being rotated at an eccentric point thereof (e.g., Fig. 2a, 2b).
It would have been prima facie obvious to one having ordinary skill in the art to provide the phosphor wheel as taught by Sugiyama for the advantage of adjusting color tone of an illumination light having a large amount of light intensity such at what would be provided by a high powered LED (paragraph [0026], [0058] of Sugiyama).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carry can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        



/ALEXANDRA L NEWTON/           Primary Examiner, Art Unit 3795